Citation Nr: 0943408	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-33 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for diabetes mellitus.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran; husband of Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the benefits sought on appeal.  

The Veteran and her husband testified by way of 
videoconference before the undersigned Veterans Law Judge in 
June 2009.  A copy of the transcript of this hearing has been 
associated with the claims file.

In additional to the claims listed on the Title page above, 
in an April 2005 rating decision, the RO denied entitlement 
to service connection for hyperthyroidism, and the Veteran 
filed a notice of disagreement to this decision.  The RO 
issue an August 2005 statement of the case regarding this 
issue and the increased rating claim for hypertension.  
Although later documents report that the Veteran submitted an 
October 2005 substantive appeal, this record does not appear 
to be currently of file.  Thus, the Board cannot 
independently determine whether the Veteran perfected an 
appeal as to the claim for service connection for 
hyperthyroidism.  The Board notes that the claim for service 
connection for hyperthyroidism was not contained on the 
subsequent supplemental statement of the case. The Board 
finds that this ambiguity was clarified at the June 2009 
Board hearing during which it was confirmed that the only 
claims on appeal are those currently listed on the Title 
page.  Therefore, the facts of this case are clearly 
distinguished from the Court's holding in Percy v. Shinseki, 
23 Vet. App. 37 (2009) because in this appeal the Veteran was 
not wrongly mislead into believing that he had perfected an 
appeal; instead he clarified that he was not appealing the 
claim for service connection for hyperthyroidism.

The Board has also re-characterized the issue listed in the 
most recent supplemental statement of the case, issued in 
April 2009, as entitlement to "hemorrhage in eyes" to a 
bilateral eye disorder, which  more broadly considers the 
Veteran's claim that she has any acquired eye disability 
attributable to service.

The claim for service connection for an eye disability and 
the reopened claim for service connection for diabetes 
mellitus (as the result of the instant Board decision) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
diabetes mellitus in an October 1996 rating decision.

2.  Evidence obtained since the October 1996 rating decision 
denying service connection for diabetes mellitus is new and 
relates to an unestablished fact necessary to substantiate 
the claim. 

3.  The preponderance of the evidence is against a finding 
that the Veteran's service-connected hypertension has been 
manifested by a diastolic pressure predominantly 110 or more 
or a systolic pressure predominantly 200 or more.




CONCLUSIONS OF LAW

1.  The October 1996 rating decision is final regarding 
service connection for diabetes mellitus.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.1103 
(2009).
2.  New and material evidence has been received since the 
October 1996 rating decision regarding service connection for 
diabetes mellitus; accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp.2009); 38 C.F.R. § 3.156(a) 
(2009).

3.  The criteria for a rating in excess of 10 percent rating 
for hypertension have not been met.  38 U.S.C.A §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.10-4.14, 4.104, Diagnostic Code 7101 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

Preliminarily, regarding the application to reopen the claim 
for service connection for diabetes mellitus, the Board finds 
that VA has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  Inasmuch as the 
determination below constitutes a full grant of that portion 
of the claim that is being addressed, there is no reason to 
address VCAA's duties to notify and assist on this matter.  
The reopened claim is further addressed in the remand 
appended to this decision.

Regarding the increased rating claim for hypertension, during 
the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), relating to 
VA's duty to notify Veterans filing increased rating claims, 
to include providing the specific rating criteria.  This 
decision, however, was recently vacated by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The Board finds that VA has met the duties to notify under 
the VCAA with regard to the increased rating claim.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The Veteran was issued 
multiple notification letters during the pendency of this 
appeal, to include an August 2008 letter.  This notice 
fulfilled the provisions of 38 U.S.C.A. § 5103(a).  This 
letter substantially satisfied the notification duties 
outlined by the Court in Vazquez.  That is, the Veteran has 
been given notice that meets the more stringent standards 
outlined in Vazquez, even though the Federal Circuit has 
vacated this decision requiring claim specific notice.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
August 2008 VCAA letter noted above was issued after the 
rating decision on appeal and, therefore, was not timely.  
The RO cured the timing defect by providing complete VCAA 
notice together with re-adjudication of the claim, as 
demonstrated by the April 2009 supplemental statement of the 
case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  The Veteran nor 
her representative have not pled any prejudice caused by this 
timing error and the Board finds no basis for finding 
prejudice against the Veteran's appeal of the increased 
rating claim.  See Shinseki v. Sanders, 129, S. Ct. 1696 
(2009) regarding the rule of prejudicial error.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The claims file contains private 
and VA medical records, to include a March 2008 hypertension 
examination.  After review of the evidence of record, to 
include the examination reports, the Board finds that the 
clinical findings that have been reported are adequate for 
rating purposes.  Thus, there is no duty to provide another 
examination.  38 C.F.R. §§ 3.326, 3.327.  The claims for 
service connection for diabetes and an eye disorder are 
addressed in the remand below.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims adjudicated in this appeal.  Adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

Law and Regulations, Factual Background and Analysis:
New and Material Evidence for Diabetes Mellitus

The Veteran asserts that she has diabetes mellitus that is 
attributable to service.  She has variously contended that 
her diabetes began during or shortly after service.  The 
Board notes that diabetes mellitus is one of the chronic 
diseases that will be considered under VA regulation to have 
been incurred in by service even though there is no evidence 
of such disease during the period of service.  See 38 C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the diabetes mellitus became 
manifest to a compensable (10 percent) degree within one year 
of separation from service.  See 38 C.F.R. § 3.307.  

In a December 1976 rating decision, the RO denied the 
Veteran's claim for "sugar in urine" finding that this was 
"not shown by the evidence."  The RO, in rating decisions 
dated in June 1996 and October 1996 denied the claim for 
service connection for diabetes mellitus.  She did not appeal 
these decisions, including the October 1996 rating decision.  
The October 1996 decision, therefore, became final.  See 
38 U.S.C.A. § 7105.

In March 2004, the Veteran filed to reopen her claim.  In an 
April 2005 rating decision, the RO found that the Veteran had 
not submitted new and material evidence sufficient to reopen 
the claim.  In the April 2009 supplemental statement of the 
case, the RO denied the claim upon the merits - implicitly 
reopening the claim.  Regardless of the RO's action regarding 
reopening the Veteran's claim, however, the Board must 
independently address the issue of reopening a previously 
denied claim.  That is, whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim. 
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
(the Board does not have jurisdiction to review the claim on 
a de novo basis in the absence of a finding that new and 
material evidence has been submitted); see also Barnett v. 
Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the Veteran or 
otherwise associated with the claims file since the October 
1996 decision that denied entitlement to service connection 
for diabetes mellitus.  In determining whether evidence is 
"new and material," the credibility of the evidence in 
question must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

Prior to the October 1996 rating decision, the claims file 
contained the service treatment records.  There is no 
indication of a diagnosis of diabetes in this evidence, to 
include records relating to the Veteran's care during an in-
service pregnancy.

Post-service records include diagnosis of diabetes.  In an 
August 1990 private treatment record, a clinician wrote that:  
"There is some conjecture how long she has had her diabetes, 
but certainly has had gestational diabetes 14 and 9 years 
ago, and she has had it consistently for the last five 
years."  The Board notes that this document was completed 
just over 14 years after the Veteran was separated from 
service.

In an August 1996 record, a clinician wrote that he treated 
the Veteran from 1977 to 1989, to include for diabetes 
mellitus.  It is unclear from the wording of this letter 
whether he was stating that the treatment for diabetes 
mellitus began in 1977.  He wrote that the records for 
"those years have been misplaced."

In the October 1996 rating decision, the RO found that there 
was no evidence of diabetes mellitus during service and that 
the statements supportive of a finding of diabetes since 
service were countered by medical evaluations, to include a 
1980 medical examination, that did not refer to diabetes 
mellitus.

Since the October 1996 rating decision, additional records 
containing diagnoses of diabetes mellitus have been obtained.  
These records include a September 2004 private treatment 
record that includes under past medical history:  "Diabetes 
(30 yrs)."  Thus, this is some evidence that the clinician 
found that the Veteran had diabetes since 1974, while the 
Veteran was in service.  Further, the examiner, in the report 
of the March 2008 VA hypertension examination wrote that the 
Veteran had been "diabetic ever since 1977."  This is the 
year after the Veteran discharge.

Further, during the Veteran's testimony before the Board, the 
Veteran testified that she had been diagnosed as having 
diabetes in 1978, after service, but also testified that she 
had "trouble" with "the possibility of diabetes" during 
active service.

In the October 1996 rating decision, the reason for denying 
the claim was that the evidence was against a finding of 
diabetes since service.  Since that rating decision, 
additional medical records have been obtained and testimony 
has been received that contain evidence regarding the 
etiology of the disease and the year of diagnosis.  Although 
these records are somewhat conflicting in nature, they 
include the September 2004 record that places diagnosis in 
1974, during service.  It is apparent that the clinician's 
remarks were based on history provided by the Veteran.  
Regardless, the Board cannot simply disregard this evidence.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The 
Board presumes that this evidence is credible.  See Justus v. 
Principi, 3 Vet. App. 510 (1992) (when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed).  Thus, the new 
evidence raises a reasonable possibility of substantiating 
the veteran's claim. 39 C.F.R. § 3.156(a).  Moreover, this 
additional medical evidence refers to an onset date for 
diabetes earlier than previously considered evidence (1974), 
which is during the Veteran's period of active service rather 
than within a years of service, albeit again all of these 
notations of an onset date during or proximate to service 
were apparently based upon history obtained from the Veteran 
many years later.  

As some of the additional evidence in question relates to the 
unestablished fact necessary to substantiate the claim of 
whether the Veteran has had diabetes since service (or 
shortly after service), the Board finds that new and material 
evidence has been obtained.  This evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the October 1996 rating decision and this evidence 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim for service connection for diabetes is 
reopened.  Further development regarding this claim is 
discussed in the remand attached to this decision.

Law and Regulations:  Increased Rating for Hypertension

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Under Diagnostic Code 7101, located in 38 C.F.R. § 4.104, 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more is rated as 10 percent disabling; 
the 10 percent rating is also the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, is rated 20 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is rated 40 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling.

Note (1) to Diagnostic Code 7101 provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  
Note (2) provides that hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be rated as part of the 
condition causing it rather than by a separate rating.  Note 
(3) to Diagnostic code 7101 provides that hypertension is to 
be rated separately from hypertensive heart disease and other 
types of heart disorders.  38 C.F.R. § 4.104.  

Factual Background:  Increased Rating for Hypertension

The Veteran contends that the 10 percent rating assigned for 
her hypertension does not accurately contemplate the severity 
of the disability.  In the Board hearing, the Veteran 
testified that she became "light headed" when her blood 
pressure increases.  She also indicated that her blood 
pressure readings range; these readings were below 200/110.

Pursuant to the March 2004 claim on appeal, the Veteran 
underwent a July 2004 VA contract examination.  The examiner 
reported that the Veteran denied any symptoms of angina, 
fainting, shortness of breath, fatigue or dizziness, but 
indicated concern about her blood sugar.  The examiner 
reported that the Veteran did not currently have any symptoms 
as the Veteran "follows the physician's instructions 
regularly, and she is trying to control her blood pressure 
strictly with her medications."  The examiner wrote that 
there was no functional impairment.  Blood pressure reading 
were recorded as 122/70, 130/80, and 130/80.  The examiner 
found that the Veteran had hypertension, which was well 
controlled.  Based on other notations in this report, the RO 
sought a clarification regarding whether there was a separate 
cardiac diagnosis other than hypertension.  In a February 
2005 addendum, the examiner responded "no."

The Veteran underwent an additional VA contract examination 
in November 2005 regarding disabilities the Veteran 
attributed to hypertension.  In a December 2005 rating 
decision, the RO granted service connection for residuals of 
a cerebrovascular accident of the right lower extremity and 
for "right facial droop."  The cerebrovascular accident was 
noted to have taken place 30 years prior.  These separately 
rated issues are not currently on appeal.

The Veteran underwent an additional VA hypertension 
examination in March 2008.  She denied any heart problems.  
Current blood pressure readings were recorded as 156/80, 
146/80, and 140/80.  Diagnosis was mild hypertension, without 
any hypertensive complication.

The claims file contains additional blood pressure readings 
as recorded in medical records.  There are no diastolic 
readings of 110 or more or systolic readings of 200 or more.

Analysis:  Increased Rating for Hypertension

The record indicates that the Veteran is on medication for 
hypertension.  The blood pressure readings taken during the 
pendency of this appeal, however, are well below the range 
that warrants a 20 percent rating under Diagnostic Code 7101.  
Specifically, in reviewing the relevant medical evidence, 
there are no diastolic readings of 110 or more or systolic 
readings of 200 or more.  Thus, a schedular rating in excess 
of 10 percent is not warranted.  The Board is aware that the 
Veteran has asserted other disabilities are secondary to the 
service-connected hypertension, and two disabilities have 
been granted service connection on this basis, but these 
separate claims are not in appellate status.  There is no 
medical evidence or competent opinion to show that the 
Veteran has current heart disease that is symptomatic; thus, 
a separate compensable rating under Note (3) after Diagnostic 
Code 7101 is not warranted.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The Board is 
cognizant that the representative has requested consideration 
of an extraschedular rating.  In this case, however, the 
medical evidence of file indicates that there is no 
functional impairment caused by this disability.  At the time 
of the Board hearing the Veteran's only reported symptom was 
a feeling of being "light headed" when the blood pressure 
increased.  The Board finds no evidence that the disability 
has necessitated any let alone frequent hospitalizations or 
caused marked interference with employment.  Under these 
circumstances, the criteria for submission for assignment of 
an extraschedular rating for hypertension pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

As the preponderance of the evidence is against a rating in 
excess of 10 percent for hypertension, the doctrine of 
reasonable doubt is not applicable and the claim for an 
increased rating is denied.  See Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

New and material evidence having been received, the claim for 
entitlement to service connection for diabetes mellitus is 
reopened.  The appeal is granted to this extent only.




REMAND

Prior to the adjudication of the reopened claim for service 
connection for diabetes mellitus, additional development is 
required.  See 38 C.F.R. § 19.9.  As outlined above, the 
current evidence of record provides conflicting evidence of 
when the Veteran's diabetes began.  Therefore, the Board 
finds that a medical opinion is warranted that addresses the 
question of whether the Veteran's currently diagnosed 
diabetes mellitus began during service or is causally linked 
to some incident of service.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file contains some evidence that the Veteran has 
an eye disorder related to her diabetes, specifically 
retinopathy.  Although the evidence and testimony related 
mostly to the right eye, the Board finds that the claim on 
appeal has not been specifically limited to the right eye 
and, therefore, the claim is considered to be one for a 
bilateral eye disorder.  In addition, an eye examination that 
includes an opinion is warranted to determine the etiology of 
any current eye disorder.  Id.

Further, the Board finds that upon remand an additional VCAA 
notification letter should be issued.  This letter should 
address the reopened claim of entitlement to service 
connection for diabetes mellitus, and the claim of 
entitlement to an eye disability, to include on a secondary 
basis.  The letter should provide notice of how to establish 
a disability rating and an effective date as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran must be informed of the evidence needed to 
substantiate secondary service connection claims and be 
provided with a copy of 38 C.F.R. § 3.310 and the amendment 
to that regulation, effective October 10, 2006.  See 
38 C.F.R. § 19.9.

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the claims remaining 
on appeal should be obtained and made part of the claims 
file.  See 38 C.F.R. § 3.159(c)(1)(2).


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter regarding 
the issues of service connection for 
diabetes mellitus and a bilateral eye 
disorder, to include on a secondary 
basis.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159. 

The notification letter should inform 
the Veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the Veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
Veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the Veteran about the 
information and evidence the Veteran is 
expected to provide.

Further, the AMC/RO should provide the 
Veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran must also be notified of the 
information and evidence needed to 
substantiate the claims for secondary 
service connection.  The Veteran should 
be provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by 
the Veteran for the claims remaining on 
appeal should be obtained and made part 
of the claims file.  

3.  The Veteran should be scheduled for 
a VA examination regarding the claims 
for service connection for diabetes 
mellitus and a bilateral eye disorder.  
The claims file should be sent to the 
examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should provide answers to the 
following:  

a)  Is it at least as likely as 
not (50 percent or greater 
probability) that diabetes 
mellitus began during service or 
is causally linked to any 
incident of service?  The 
examiner is asked to 
specifically consider whether 
the current diabetes mellitus is 
attributable to any gestational 
hyperglycemia or diabetes that 
was present during service.

b) Is it at least as likely as 
not (50 percent or greater 
degree of probability) that any 
eye disorder that is present 
began during service, is 
causally linked to any incident 
of service, or was caused or 
aggravated by her service 
connected hypertension?  

(c) Is it at least as likely as 
not (50 percent or greater 
degree of probability) that any 
eye disorder that is present was 
caused or aggravated by the 
Veteran's diabetes mellitus?  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate and provide the reason that an 
opinion would require speculation.

4.  Thereafter, the Veteran's claims for 
service connection remaining on appeal 
must be adjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  

If either benefit sought on appeal 
remains denied, the Veteran and her 
representative must be provided with a 
supplemental statement of the case.  
This supplemental statement of the case 
must include 38 C.F.R. § 3.310(a) and 
the amendment to that regulation, 
effective October 10, 2006.  

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

The purpose of this remand is to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


